Citation Nr: 1215049	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-48 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to posttraumatic stress disorder (PTSD) or exposure to Agent Orange.  

2.  Entitlement to service connection for hypertension, including secondary to PTSD or exposure to Agent Orange.

3.  Entitlement to an initial rating in excess of 30 percent for headaches.

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 30 percent initial rating, effective from March 28, 2007; and a July 2009 rating decision that, in relevant part, granted service connection for headaches, secondary to PTSD, and assigned a 10 percent initial rating, effective from February 29, 2008, denied service connection for sleep apnea, including secondary to PTSD or Agent Orange exposure, denied service connection for hypertension, including secondary to PTSD or Agent Orange exposure, and denied service connection for coronary artery disease, status post coronary artery bypass graft, including secondary to PTSD or Agent Orange exposure.  

In a November 2009 rating decision, the RO, in relevant part, granted a 30 percent initial rating for headaches, effective from February 29, 2008, and granted a 50 percent initial rating for PTSD, effective from March 28, 2007.  

The Veteran was scheduled for a personal hearing before a Decision Review Officer at the RO in January 2010.  He subsequently canceled the hearing.  

In an April 2011 rating decision, the RO granted service connection for coronary artery disease, status post coronary artery bypass graft due to exposure to Agent Orange and assigned a 60 percent initial rating, effective from March 28, 2007, and granted service connection for post-operative scarring, status post coronary artery bypass graft and assigned a noncompensable initial rating effective March 28, 2007.  

In August 2011, the Board remanded the case to the RO pursuant to the Veteran's request for a personal hearing before a Veterans Law Judge.  He testified at a personal hearing before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript of the proceeding is included in the claims file.  The Veteran submitted additional evidence in conjunction with the November 2011 hearing with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  More evidence was received by the Board in February 2012 with another waiver of RO review.  

The issues of entitlement to service connection for sleep apnea, including secondary to PTSD or Agent Orange exposure, entitlement to service connection for hypertension, including secondary to PTSD or Agent Orange exposure and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  On November 1, 2011, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran in testimony during a personal hearing that a withdrawal of his appeal on the issue of entitlement to an initial rating in excess of 30 percent for headaches was requested.  


2.  Throughout the period on appeal, the Veteran's PTSD has been manifested by symptoms of sleep difficulty, irritability, hyperarousal, and anxiety, productive of occupational and social impairment comparable to no more than reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating in excess of 30 percent for headaches by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the appellant testified at his November 2011 hearing before the undersigned Veterans Law Judge that he wished to withdraw his appeal on the issue of entitlement to an initial rating in excess of 30 percent for headaches.  (Travel Board Hearing transcript, page 2).  Hence, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue and it is dismissed.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Here the Veteran is appealing the initial rating assignment as to his PTSD.  In this regard, because the November 2008 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the November 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, his appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the claimant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the psychiatric disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports, lay statements, the Veteran's statements and personal hearing testimony, and the additional evidence submitted in conjunction with his November 2011 hearing.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The examination report in the file reflect that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  The Board therefore concludes that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).
Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  

The Veteran's PTSD has been rated 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Words such as "mild", "slight", "moderate" and "serious" are not defined in VA's Schedule for Rating Disabilities [or in the DSM-IV].  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2011).  

Upon VA examination in October 2008, the examiner noted that the Veteran was working full-time as a technician with a company that made circuit boards.  He had been in the position since 1993.  He denied ever having been fired and described the quality of his work performance as very good.  He indicated that he got along adequately with co-workers and supervisors.  His physical health had been adequate until approximately two years prior when he developed heart and prostate problems.  He denied any prior psychiatric treatment.  Clinical evaluation revealed that he was neatly groomed and dressed, and speech and eye contact were within normal limits.  He was logical and coherent and gave good detail in responding to questions.  His affect was full, and at times laughed and joked, and at times was tearful.  He reported feeling consistently "jumpy" but denied any significant episodes of depression in the past.  He also denied the majority of depressive symptoms, including decrease in mood, disturbance in appetite or concentration, or excessive guilt.  He acknowledged that he had a significant temper in the past, responding with yelling or swearing with a very short fuse.  However, he remarked that he had "mellowed out a little bit" and he denied any history of physical aggression.  He also reported significant hyperarousal symptoms such as sleep disturbance and an exaggerated startle response.  He denied ever experiencing a panic attack and denied other symptoms of anxiety.  He did re-experience traumatic events and had nightmares.  The assessment was PTSD.  His GAF score was reported to be 60.  The examiner noted that the Veteran's occupational functioning was mildly impaired and his social functioning was moderately impaired.  These clinical findings are consistent with the criteria outlined for a 50 percent rating for the impairment due to PTSD.  

This finding is consistent with the clinical reports in the Veteran's claims folder.  For example, the Veteran has not reported, and the evidence does not show, that he engages in any obsessional rituals that interfere with routine activities.  Regarding his speech and spatial orientation, there are virtually no clinical reports in the file detailing illogical, obscure or irrelevant speech.  Additionally, the clinical reports do not detail symptoms compatible with a finding of near-continuous panic or depression affecting the ability to function independently.  The Veteran is able to maintain his activities of daily living and he remains fully employed.  For example, upon VA heart examination in October 2008, it was noted that the Veteran was able to do household chores, went hunting and fishing, and performed child care duties for his grandchild three days a week.  VA outpatient treatment reports dated in October and December 2008 noted a GAF score of 58.  

The competent evidence also fails to reveal a neglect of personal appearance and hygiene as required for the 70 percent rating.  None of the clinical records in the file show that the Veteran has been unable to independently care for his personal hygiene and other basic activities of daily living.  

The Board acknowledges that Veteran's statements and testimony, lay statements, and the clinical reports of an increased startle response, particularly beginning in 2009.  However, in a VA clinical record dated in June 2009, it was reported that the Veteran's increased startle response began when his son was placed in jail.  Nevertheless, his GAF score was reported to be between 58 and 68 at this time.  In a September 2009 VA mental health outpatient report, it was reported that the Veteran's GAF score was 67.  It was noted that his son's legal problems continued to be a source of anxiety for the Veteran but that he had resolved his work struggles and continued to enjoy time with his one-year old grandson.  The Board also acknowledges a private medical statement dated in January 2012, submitted by the Veteran, noting that he was totally and permanently disabled.  However, this clinical record included a discussion of the Veteran's physical and mental impairments, not just his PTSD.  Moreover, the notation that the Veteran is "extremely jumpy" and that this has been worsening for the past four or five years "[f]or no apparent reason," is not accurate.  As noted above, the Veteran's increased anxiety and startle response began and stemmed from the Veteran's son's legal problems.  Since the clinician's assessment was not limited solely to impairment due to the Veteran's PTSD, and the discussion of PTSD symptomatology was based on an inaccurate history, the Board has accorded it little probative value in assessing the impairment due to the Veteran's PTSD.  

Finally, the Board observes that the Veteran as well as his spouse and co-workers, are competent to give evidence about what he experienced; for example, he is competent to report that he experienced certain symptoms (such as an exaggerated startle response) or had difficulty with social or occupational functioning.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges the Veteran's complaints and findings of record indicating his PTSD symptoms of depression, intrusive memories, sadness, impaired sleep, and irritability with an exaggerated startle response.  The Board finds that the Veteran is competent to make the above complaints, and is credible in this regard.  However, the Board finds that those symptoms have been appropriately reflected in the 50 percent evaluation currently in effect and a higher rating based solely on these symptoms would be contrary to the rating criteria.  

Consequently, while the above noted evidence has shown the Veteran has had impaired impulse control with periods of irritability and some difficulty adapting to stressful circumstances, the manifestations of these symptoms have not caused him substantial impairment in work, family relations, judgment, thinking, or mood that would warrant a higher 70 percent rating at any time during the appeal period.  In sum, based on all of the foregoing, the Board finds that the Veteran's overall disability picture most nearly approximates the criteria for the Veteran's current 50 percent rating because he does not currently demonstrate the level of symptoms comparable to that necessary for a 70 percent rating, i.e., suicidal ideation, illogical speech, neglect of personal appearance and hygiene, near-continuous panic or depression with an inability to engage in activities of daily living, spatial disorientation, or an inability to establish and maintain effective relationships (in contrast to difficulty in this area as noted in the criteria for the 50 percent rating).  

In conclusion, the Board concludes that the Veteran's disability picture is not compatible with, or comparable to, the symptoms outlined in the next-higher 70 percent evaluation at any time during the rating period.  Hence, the Board finds that the currently assigned 50 percent evaluation appropriately reflects the clinically established impairment experienced by the Veteran.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 30 percent for headaches is dismissed.  

An initial rating in excess of 50 percent for PTSD is denied.  


REMAND

As noted in the Introduction above, during the course of this appeal, the Veteran established service connection for coronary artery disease, status post coronary artery bypass graft.  In his claim for service connection for hypertension, he alleged that this disability was either due exposure to Agent Orange or his service-connected PTSD.  However, after the grant of service connection for coronary artery disease, the RO failed to consider whether the hypertension was related to coronary artery disease.  Consequently, the Board finds that a remand is necessary.  

Additionally, there are numerous records in the file showing that the Veteran had been diagnosed with obstructive sleep apnea.  However, in a June 2008 private neurology record, it was reported that the Veteran no longer had sleep apnea.  It was noted that he had lost a significant amount of weight in the last year and he was advised to try and go without the CPAP machine.  Accordingly, the Board finds that a VA examination is necessary to see if the Veteran has a current sleep apnea disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

Finally, in a January 2012 medical record, it was noted that the Veteran was totally disabled, including due to his PTSD.  Although the Veteran was then still employed, it was the examiner's opinion that the Veteran should be deemed disabled and that the Veteran would work with his employer to determine a suitable date.  The Veteran was advised to apply for Social Security Administration disability benefits.  The Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability due to service-connected disability is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability, the issue must be remanded, rather than referred, to the RO for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who have treated the Veteran for hypertension, obstructive sleep apnea and PTSD since October 2008.  After securing the necessary release, obtain these records.  (Duplicate records should not be placed in the file).  

2.  Contact the Social Security Administration and request a copy of all records pertaining to a claim from the Veteran for disability compensation from the Social Security Administration, if such claim has been filed by the Veteran.  

3.  Following completion of the above, schedule the Veteran for the appropriate VA examinations to ascertain whether he has sleep apnea as well as the etiology of the disability and the Veteran's hypertension.  The examiner(s) must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinion(s) are based:  

a. Does the Veteran currently have chronic obstructive sleep apnea?
b. If a current diagnosis of chronic obstructive sleep apnea is rendered, is it at least as likely as not, (i.e., is there a 50/50 chance), that the disability is proximately due to, or aggravated by any service-connected disability, including PTSD and/or coronary artery disease.  If aggravation is found, the examiner should specifically address the baseline level of disability before it was aggravated by any service-connected disability and point out the clinical records supporting the conclusion.  
c. Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran's hypertension is proximately due to, or aggravated by, any service-connected disability, including PTSD and/or coronary artery disease.  If aggravation is found, the examiner should address the baseline level of disability before it was aggravated by any service-connected disability and point out the clinical records supporting the conclusion.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claims for entitlement to service connection for sleep apnea and hypertension, including due to exposure to Agent Orange and secondary to service-connected disability.  If any benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

5.  The RO must provide the Veteran with a letter satisfying VA's duties under VCAA to notify and assist the Veteran in substantiating the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability, to include consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

6.  The RO should contact the Veteran and request that he provide, or identify, any relevant personnel records from his current and/or previous employers as to the reasons for any terminations or retirements.  Any authorization necessary to obtain such records should be obtained from the Veteran.  

7.  After affording an appropriate period to respond to the VCAA notice, and the request for former employer records, the RO should schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether it is at least as likely as not the Veteran's service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

8.  The RO must then adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  (In this regard, the Board observes that all pending service connection claims should be decided prior to the issuance of a determination on the matter.)  If the claim is denied, the Veteran and his representative must be provided a statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


